              Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
    PHILIP HANTSEN,                                   )
                                                      )
                  Plaintiff,                          )
                                                      )
         v.                                           )
                                                             Civil Action No. 1:21-cv-2043 (RC)
                                                      )
    DRUG ENFORCEMENT                                  )
    ADMINISTRATION,                                   )
                                                      )
                  Defendant.                          )
                                                      )


                                              ANSWER


        Defendant, Drug Enforcement Administration (“Defendant”), by and through undersigned

counsel, respectfully submits this Answer to Plaintiff’s Complaint which makes claims under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Any allegations in the Complaint,

including the relief sought, are denied except when specifically admitted.

        1.       The allegations in this paragraph constitute Plaintiff’s characterization of this case

and the nature of the action to which no response is required.

                                              PARTIES 1

        2.       This paragraph constitutes Plaintiff’s characterization of Plaintiff, Philip Hansten,

to which no response is required. To extent a response is necessary, Defendant lacks sufficient

information or knowledge to admit or deny the allegations and, therefore, deny the allegations.



1
        For ease of reference, Defendant’s Answer replicates the headings contained in the
Complaint. Although Defendant believes that no response is required to such headings, to the
extent that a response is deemed required and to the extent that the headings and titles contained
in this Answer could be construed to contain factual allegations, any such allegations are denied.
             Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 2 of 6




        3.      Defendant admits that the Drug Enforcement Administration (“DEA”) is a federal

agency subject to the Freedom of Information Act, 5 § U.S.C. 552. To the extent that Defendant

may have possession and control of records responsive to Plaintiff’s request, Defendant will notify

Plaintiff of any lawful reason for withholding information or exempting such records from

disclosure under the FOIA. To the extent a response is required herein, Defendant denies that

Plaintiff is entitled to any relief.

                                   JURISDICTION AND VENUE

        4.      . Defendant admits that the Court has jurisdiction over this FOIA matter.

        5.      Defendant admits that the venue is proper in this judicial district.

        6.      This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.

        7.      This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.

                                                   FACTS

        8.      Defendant admits Plaintiff submitted the FOIA requests at issue in this case.

Defendant respectfully refers the Court to the relevant FOIA request for a full and accurate

statement of its contents and denies any inconsistent characterizations thereof. Defendant lacks

sufficient information or knowledge to form a belief about the truth of the allegation in the last

sentence of this paragraph.

        9.      Defendant admits that it had not provided a substantive response to Plaintiff’s FOIA

request by the date of Plaintiff’s complaint. However, by letter dated August 27, 2021, and

delivered by email to Plaintiff’s counsel, Defendant informed the Plaintiff of Defendant’s

determination that any records responsive to Plaintiff’s FOIA request were categorically exempt




                                                 -2-
             Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 3 of 6




from disclosure pursuant to 5 U.S.C. § 552(b)(7)(E), which concerns records or information

compiled for law enforcement purposes the release of which would disclose techniques and

procedures for law enforcement investigations or prosecutions. Defendant respectfully refers the

Court to the relevant correspondence for a full and accurate statement of its contents.

       10.      The paragraph refers to email correspondence dated March 10, 2021, attributed to

the Defendant. Defendant respectfully refers the Court to the relevant correspondence for a full

and accurate statement of its contents and denies any inconsistent characterizations thereof.

       11.      The paragraph refers to Plaintiff’s email correspondence of April 3, 2021.

Defendant respectfully refers the Court to the relevant correspondence for a full and accurate

statement of its contents and denies any inconsistent characterizations thereof.

       12.      The paragraph refers to DEA email correspondence of April 7, 2021,

acknowledging receipt of Plaintiff’s FOIA request by the DEA FOIA/PA Section. Defendant

respectfully refers the Court to the relevant correspondence for a full and accurate statement of its

contents and denies any inconsistent characterizations thereof.

       13.      Defendant admits that it had not provided a substantive response to Plaintiff’s FOIA

request by the date of Plaintiff’s complaint. However, by letter dated August 27, 2021, and

delivered by email to Plaintiff’s counsel, Defendant informed the Plaintiff of Defendant’s

determination that any records responsive to Plaintiff’s FOIA request were categorically exempt

from disclosure pursuant to 5 U.S.C. § 552(b)(7)(E), which concerns records or information

compiled for law enforcement purposes the release of which would disclose techniques and

procedures for law enforcement investigations or prosecutions..

       14.      Defendant admits the allegation in Paragraph 14.




                                                -3-
                Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 4 of 6




                   VIOLATION OF THE FREEDOM OF INFORMATION ACT

          15.      This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.

                                               COUNT 1

          16.      Defendant incorporates by references its responses set forth in Paragraphs 1 to 15

above.

          17.      Defendant admits that the DEA is a federal agency subject to the Freedom of

Information Act, 5 § U.S.C. 552.          The remaining allegations of this paragraph consist of

conclusions of law to which no response is required.

          18.      This paragraph consists of conclusions of law to which no response is required. To

the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.

          19.      This paragraph contains Plaintiff’s prayer for relief to which no response is

required. To the extent a response is required, Defendant denies that Plaintiffs is entitled to any

relief.

                                       REQUESTED RELIEF

          Paragraphs 1 – 4 of Plaintiff’s “Requested Relief” contain Plaintiff’s prayer for relief to

which no response is required. To the extent a response is required, Defendant denies that Plaintiff

is entitled to any relief.

                                              DEFENSES

          In further response to the Complaint, Defendant raises the following defenses. Defendant

respectfully requests and reserves the right to amend, alter, and supplement the defenses contained

in this Answer as the facts and circumstances giving rise to the Complaint become known to

Defendant throughout the course of this litigation.




                                                  -4-
           Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 5 of 6




                                        FIRST DEFENSE

        Any document or information that Defendant has withheld, or will withhold, in response

to Plaintiff’s FOIA request may be exempt in whole or in part from public disclosure under the

FOIA, 5 U.S.C. § 552 et seq., and the Privacy Act, 5 U.S.C. § 552a.

                                      SECOND DEFENSE

        Plaintiff is not entitled to information or records protected from disclosure by one or more

exemptions to the FOIA. 5 U.S.C. § 552.

                                       THIRD DEFENSE

        The Court lacks subject-matter jurisdiction to award relief that exceeds that authorized by

FOIA.

                                      FOURTH DEFENSE

        To the extent Plaintiff’s FOIA requests seek matters that are not “agency records,” or seek

matters exempt from disclosure under the FOIA, the Court lacks subject matter jurisdiction to

compel the agency to produce such matters.

                                        FIFTH DEFENSE

        To the extent Plaintiff’s FOIA requests seek matters that are not “agency records,” or seek

matters exempt from disclosure under the FOIA, the Complaint fails to state a claim upon which

relief can be granted with respect to such matters.

//

//

//

//

//

//


                                                -5-
          Case 1:21-cv-02043-RC Document 6 Filed 09/03/21 Page 6 of 6




Dated: September 3, 2021            Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    Acting United States Attorney
                                    D.C. Bar No. 415793

                                    BRIAN HUDAK
                                    Acting Chief, Civil Division

                                    __________/S/_____________
                                    T. ANTHONY QUINN
                                    Assistant United States Attorney
                                    D.C. Bar No. 415213
                                    United States Attorney’s Office
                                    Civil Division
                                    Washington, D.C. 20530
                                    202-252-7558
                                    Tony.Quinn2@USDoJ.Gov

                                    Counsel for Defendant




                                     -6-
